DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 04/26/2021 are entered and acknowledge. Claims 6-11, 20-21 and 25 has been withdrawn. Claims 1-5, 12-19, and 22-24 are currently pending in the instant application.


Examiners note:  In regards to the Informal or Non-Responsive amendment after examiner action mail on 8/11/2021, Attorney John Fischer directed to section 821-821.04 of the MPEP indicating that non-elected claims would be automatically withdrawn from consideration by the examiner, even without a formal cancelation of the non-elected claims in response to a restriction requirement.   Therefore, the informal or Non-Responsive amendment after examiner action has been withdrawn and a Non-Final office action has been issued. 


Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 4/26/2021 is acknowledge.


Allowable Subject Matter


Claims 4-5 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 12-14, 16-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis Grewe (A network Stack for Computation-Centric Vehicular Networking) (hereinafter “Grewe”) in view of Michal Krol (NFaaS: Named Function as a Service) (hereinafter "Krol”) and Lucas Wang (Data Naming in Vehicle-to-Vehicle Communications) (hereinafter "Wang”).


With respect to claim 13:  Grewe discloses a network function execution method comprising:
function executable at a function executable storage device within a named function network (NFN) layer (a Named Function Networking (NFN) executing function and delivering results [Section 1 Introduction].  Computation offloaded to infrastructural components using NFN layer [Section 2 Integration of NFN ETIS ITS-G5 Systems]);
receiving an NFN interest packet at a function deployment decider, the NFN interest packet including a function execution request (when the vehicle is located within the RSU1, a request is sent out to the  RSU1 to start the computation.  If the vehicle is at location of RSU2, then RSU2 will execute the computation [Section 3 system demonstration, Fig. 2].  The NFN using ITS GeoNet [Section 2 Integration of NFN ETIS ITS-G5 Systems], [Fig. 1]);
determining at the function deployment decider that the previously downloaded function executable should be executed, the determination of execution based on the vehicle location and the function execution request (the RSU1 determines that the vehicle is within a communication location of RSU1 and executes the computation.  If the vehicle is at a location that is out of communication with RSU1, then RSU2 will execute the computation when the vehicle with at a location in communication with RSU2 [Section 3 system demonstration, Fig. 2]);
However, Grewe does not explicitly disclose storing a previously downloaded function executable at a function executable storage device within a named function network (NFN) layer;
receiving a vehicle location from a link adaptation shim;
Krol discloses storing a previously downloaded function executable at a function executable storage device within a named function network (NFN) layer (function are downloaded and executed by any node in the network [Abstract], [Introduction para 3 and 8];
Additionally, Krol also discloses the NFN interest packet including a function execution request (an interest packet for requesting execution includes all the required parameters [Section 2.3 – Section 3.1]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Grewe in view of Krol in order to store a 
One of ordinary skill in the art would have been motivated because it would be able to execute a function at the edge of the network or further towards the core based on a delay-sensitive applications or bandwidth-hungry applications [Krol: Introduction para 9];
However, Grewe-Krol does not explicitly disclose receiving a vehicle location from a link adaptation shim;
Wang discloses receiving a vehicle location from a link adaptation shim (providing location data to the RSU [Section 4], [Fig. 2]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Grewe-Krol in view of Wang in order to receive the vehicle location;
One of ordinary skill in the art would have been motivated to determine where and which direction the car is traveling to identify an RSU [Wang: Section 3C]).

With respect to claim 14: Grewe-Krol-Wang discloses the method of claim 13 as set forth above. 
However, Grewe does not explicitly disclose determining a pre-launch time of the execution of the previously downloaded function executable based on an output time, wherein the function execution request includes an indication of the output time, the output time indicating when a result of the function execution request will be needed;
Krol discloses further determining a pre-launch time of the execution of the previously downloaded function executable based on an output time, wherein the function execution request includes an indication of the output time, the output time indicating when a result of the function execution request will be needed (a task deadline included in the interest packet indicating a time to finish a task and return the data to the requesting user [Section 3.2 para 3], [Section 3.3 para 2, table 1]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Grewe in view of Krol in order to have the execution request include an indication of the output time;


With respect to claim 16: Grewe-Krol-Wang discloses the method of claim 13 as set forth above, further including:
However, Grewe-Krol does not explicitly disclose including receiving the vehicle location at the link adaptation shim;
providing the vehicle location from the link adaptation shim to the NFN layer;
Wang discloses receiving the vehicle location at the link adaptation shim (GPS collecting vehicle location [Sections 3A]);
providing the vehicle location from the link adaptation shim to the NFN layer (providing location data to the RSU [Section 4], [Fig. 2]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Grewe-Krol in view of Wang in order to receive the vehicle location and provide to the NFN;
One of ordinary skill in the art would have been motivated to determine where and which direction the car is traveling to identify an RSU [Wang: Section 3C]).

With respect to claim 17: Grewe-Krol-Wang discloses the method of claim 13 as set forth above.
However, Grewe-Krol does not explicitly disclose further including embedding the vehicle location within a packet header at the link adaptation shim;
Wang discloses embedding the vehicle location within a packet header at the link adaptation shim (embedding geolocation into data packets [Section 4A], [Fig. 3]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Grewe-Krol in view of Wang in order to embed vehicle location into packer headers;
One of ordinary skill in the art would have been motivated to determine where and which direction the car is traveling to identify an RSU [Wang: Section 3C]).


Grewe discloses determining a first level function at the function deployment decider based on the function execution request (the RSU2 determine if the computation is previous requested and executed based on a Find and Execute forwarding strategy [Introduction para 2], [Section 3 system demonstration];
However, However, Grewe does not explicitly disclose determining a second level function at the function deployment decider based on the determined first level function and on a plurality of function optimization criteria;
Krol discloses determining a second level function at the function deployment decider based on the determined first level function and on a plurality of function optimization criteria (determining if the request can be satisfied locally, and whether the request is delay-sensitive or bandwidth-hungry in order to determine forwarding decisions [Section 3.1 para 1], [Section 3.2 para 2], [Section 3.4.2]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Grewe in view of Krol in order to determine a second level function based on the first level function;
One of ordinary skill in the art would have been motivated because it would be able to execute a function at the edge of the network or further towards the core based on a delay-sensitive applications or bandwidth-hungry applications [Krol: Introduction para 9].


With respect to claims 1-2 and 12 they do not teach or further define over the limitations in claims 13-14 and 22 respectively. Therefore claims 1-2 and 12 are rejected for the same reasons as set forth in claims 13-14 and 22.

With respect to claims 23-24, they do not teach or further define over the limitations in claims 13-14, respectively. Therefore claims 23-24 are rejected for the same reasons as set forth in claims 13-14.



Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis Grewe (A network Stack for Computation-Centric Vehicular Networking) (hereinafter “Grewe”) in view of Michal Krol (NFaaS: Named Function as a Service) (hereinafter "Krol”) and Lucas Wang (Data Naming in Vehicle-to-Vehicle Communications) (hereinafter "Wang”) as applied to claims 1-2, 12-14, 16-17 and 22-24 above, further in view of Park et al Pub. No.: (US 2016/0292274 A1) (hereinafter “Park”).


With respect to claim 15: Grewe-Krol-Wang discloses the method of claim 13 as set forth above, wherein the function execution request includes: 
However, Grewe-Krol-Wang does not explicitly disclose a pre-launch indication indicating whether pre-launching is allowed for the function execution request;
a computation indication indicating whether a partial computation result is acceptable; or
a redundancy indication indicating a maximum number of redundant deployments of the function execution request;
Park discloses a computation indication indicating whether a partial computation result is acceptable (the requester sends an interest packet request indicating a partial match to a content [0042]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Grewe-Krol-Wang in view of Park in order to have an indication indicating a partial result is acceptable;
One of ordinary skill in the art would have been motivated to return first segment as possessed by the content provider [Park: 0042]).

With respect to claim 3, they do not teach or further define over the limitations in claim 15, respectively. Therefore claim 3 is rejected for the same reasons as set forth in claims 15.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Mosko et al Pat. No.: (US 10,075,401 B1).  The subject matter disclosed therein is pertinent to that of claims 1-5, 12-19, and 22-24 (e.g., Pending interest table behavior).
Addepalli et al. Pub. No.: (US 2017/0251339 A1).  The subject matter disclosed therein is pertinent to that of claims 1-5, 12-19, and 22-24 (e.g., System and method for routing, mobility, application services, discovery and sensing in a vehicular network environment).
Mahadevan et al. Pub. No.: (US 2014/0351929 A1).  The subject matter disclosed therein is pertinent to that of claims 1-5, 12-19, and 22-24 (e.g., Method and system for mitigating interest flooding attacks in content-centric networks).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446